DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. The applicant argues that Thebault does not teach sealing a device containing a sample and a vapor source material to prevent gases from entering into, while allowing gases to exit from the device.  Claim 9 also requires the sealing to be maintained long enough for the deposition of the vapor into the sample.  Claim 9 does not require the structure limitations such as the special valves as argued.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the bounds of “a device” are not defined, and as such, the deposition of Thebault in a vacuum chamber, as a closed system to the intake outside gases and evacuating used gases such as shown in the apparatus of Figure 2, broadly and reasonably meets the claim limitations without further clarification in the claims.
As to Tiller, the applicant argues that Tiller uses a fluid and not a vapor.  However, the deposition material is indicated in Tiller to go from water to vapor as pressurized in col. 2 lines 33-44.  The full disclosure of Tiller indicates that some liquid may be left over, but it would be reasonable to assume that most of the liquid has turned to vapor and impregnated the rock over such a long period of heat and pressure.
Further, Thebault teaches a substrate placed in a device with a vapor source material that maintains a seal while the vapor is deposited into the substrate (abstract, Figures).  The substrate may 
Therefore, for at least these reasons, the rejections are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thebault et al. (US 5217755, hereafter Thebault).
As to claim 9, Thebault teaches a substrate placed in a device with a vapor source material that maintains a seal while the vapor is deposited into the substrate (abstract, Figures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiller et al. (US 5702780, hereafter Tiller) in view of Thebault et al. (US 5217755, hereafter Thebault).
As to claim 9, Tiller teaches sealing a sample and vapor source material to prevent gases from entering into the device while allowing gases to exit the device, heating the material and causing the material to deposit into the sample.  This is indicated by the sample 12 in the Figures, impregnated under pressure with fluid 18 that then evaporates through Fig. 4 to leave and impregnated rock 10.  The vapor deposition material is indicated in Tiller to go from water to vapor as pressurized in col. 2 lines 33-44.  The full disclosure of Tiller indicates that some liquid may be left over, however, it would be 
Further, Thebault teaches a substrate placed in a device with a vapor source material that maintains a seal while the vapor is deposited into the substrate (abstract, Figures).  The substrate may include other porous materials throughout the document.  Therefore, it would have been obvious at the time of filing that vapor will have or is functional to have infiltrated the porous substrate.
As to claim 12, Tiller applies the solution before pressurization and eventual evaporation in col. 3-4 et seq.
	As to claims 13-14, Thebault teaches that when primarily using vapor, a vacuum is used in the Example.
	As to claim 15, the material returns to room temperature before it is handled in both references (claims, examples).

Claims 10-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiller et al. (US 5702780, hereafter Tiller) in view of Thebault et al. (US 5217755, hereafter Thebault) and Amazon (https://www.amazon.com/Just-Scentsational-PS-1-Natural-Training/dp/B005OB92YK accessed on 8/24/2021).
	As to claim 10, Tiller teaches porous rock, but not explicitly a pumice stone.  Amazon teaches that it would have been desirable in the prior art to infiltrate a pumice stone with scent for dog training.  Therefore, it would have been obvious to one of ordinary skill in the art that the substrate that is infiltrated in Tiller be a pumice stone as Amazon teaches it has commercial viability as a dog training aid.
	As to claim 11, Tiller teaches preheating its porous stone before it is place in the infiltration device to dehydrate the stone (col 3 lines 1-5) where the time and temperature is variable and modifiable by routine experimentation depending on the type of stone used.  It would have been In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claim 16, Amazon teaches that the substrate is packaged in a bag to be a canine training aid.
	
Allowable Subject Matter
Claims 17-18 are allowed.  The prior art, alone or in combination, does not teach the structural limitations of the valves and device combined with the claimed method to make an infiltrated pumice stone packaged for scent detection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715